Citation Nr: 1047437	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-12 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision in which the RO in 
Milwaukee, Wisconsin denied the Veteran's claim to reopen the 
issue of entitlement to service connection for PTSD.  

In November 2010, the Veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
claims folder.

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen a previously denied claim for PTSD has been received.  
Accordingly, the Board is granting this aspect of the Veteran's 
appeal.  The underlying issue of entitlement to service 
connection for PTSD-as well as the claim for service connection 
for a psychiatric disability other than PTSD-is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By an unappealed April 2005 rating action, the RO continued a 
prior denial of service connection for PTSD.  

2.  Evidence received after the April 2005 continued denial of 
service connection for PTSD relates to an unestablished fact 
necessary to substantiate the issue of entitlement to service 
connection for PTSD and raises a reasonable possibility of 
substantiating that underlying issue.  


CONCLUSIONS OF LAW

1.  The RO's April 2005 continued denial of service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final April 2005 rating decision 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of whether 
new and material evidence has been received sufficient to reopen 
the previously denied claim for service connection for PTSD, no 
further discussion of these VCAA requirements is required with 
respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Merits of the New & Material Claim

The Veteran was initially denied service connection for PTSD in 
August 2003 because the evidence did not show a diagnosis of PTSD 
based on a verified stressor.  A subsequent rating action dated 
in April 2005 denied his claim to reopen because, although the 
evidence received since the August 2003 determination was new, it 
was not material because it did not provide a diagnosis of PTSD 
based on a verified stressor.  After receiving notice of the 
April 2005 decision, the Veteran did not initiate an appeal of 
that denial.  Later, in June 2006, however, he applied to have 
his claim reopened.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the April 2005 rating 
decision consisted of the Veteran's service treatment records and 
personnel records, VA treatment records dated from May 2000 to 
March 2003, VA general medical examinations in November 1999 and 
September 2000, and the Veteran's statements.  The Veteran's 
personnel records show that he was involved in an altercation in 
February 1970 that resulted in his being discharged from service 
in April 1970 to avoid facing a court martial.  Statements dated 
in April 2003 and April 2005 showed that the Veteran's reported 
stressor was his time in the brig from February 1970 to April 
1970.  Medical evidence of record did not provide a diagnosis of 
PTSD.  

Accordingly, at the time of the continued denial of the claim for 
service connection for PTSD in April 2005, the claims folder 
contained no competent evidence of a diagnosis of PTSD based on a 
verified in-service stressor.  Thus, the RO, in April 2005, 
denied the claim to reopen the previously denied issue of 
entitlement to service connection for PTSD.  The Veteran did not 
appeal the RO's decision, and the denial became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2010).  

The relevant evidence received since the April 2005 denial 
consists of VA treatment records dated through July 2009, private 
treatment records dated through July 2006, and the Veteran's 
contentions, including his testimony at the November 2010 
hearing.  Records from W.H., M.D. dated in June 2006 and July 
2006 show that the Veteran was diagnosed with PTSD apparently 
based on trauma while incarcerated in service.  The Veteran's 
contentions indicate that, while incarcerated in the brig, he 
witnessed beat downs, heard about people being raped, was coerced 
into doing drugs, and had an altercation with another man.  

This newly received evidence relates to unestablished facts 
necessary to reopen the previously denied claim of service 
connection for PTSD-namely, evidence of a diagnosis of PTSD 
based on an in-service stressor.  As the additional evidence 
received since the prior final denial of the Veteran's claim to 
reopen in April 2005 now reflects competent evidence of PTSD 
related to an in-service, the Board finds that such additional 
evidence is both new and material.  Accordingly, the Board grants 
the Veteran's application to reopen this previously denied issue. 


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for PTSD, having been received, the appeal is 
granted to this extent.  


REMAND

Service connection for PTSD requires medical evidence diagnosing 
PTSD in accordance with the DSM-IV, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  
Where the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

With regards to the corroboration of stressors, the Board has 
considered the recent amendment to 38 C.F.R. § 3.304 concerning 
stressors based on a veteran's "fear of hostile military or 
terrorist activity."  This amendment provides that, if a 
stressor claimed by a veteran is related to the veteran's "fear 
of hostile military or terrorist activity" and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, the 
veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

In this case, the Veteran has not contended fear of hostile 
military or terrorist activity.  Therefore, the amendment does 
not apply to his claim, and his stressors must be corroborated.  
In this regard, the Veteran has contended that, while in the 
brig, he witnessed beat downs, heard about people being raped, 
was coerced into doing drugs, and had a physical altercation with 
another man.  

The Board acknowledges that the RO has attempted to corroborate 
the altercation.  Responses from the Naval Criminal Investigative 
Service (NCIS) in August 2006 and March 2007 and the Army Crime 
Investigation Command in August 2006 indicate that no records 
were found related to an altercation between the Veteran and 
another serviceman.  With regards to the Veteran's other reported 
stressors while in the brig, such stressors are not capable of 
being verified by research by VA.  See Cohen v. Brown, 10 Vet. 
App. 128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable.  In order to be researched, incidents 
must be reported and documented.").  In any event, however, the 
Board finds that a remand of the Veteran's PTSD claim is 
necessary to accord him an opportunity to submit other evidence, 
such as statements from family members, cellmates, fellow service 
members, or clergy, to verify his stressors.  

Additionally, the Veteran testified at his hearing that he sought 
treatment from a private psychiatrist, Dr. R., at the Milwaukee 
Medical College.  The Veteran testified that he last saw Dr. R. 
in August 2010.  The Board observes that there are no treatment 
records from Dr. R in the claims file.  Therefore, on remand, an 
attempt should be made to obtain any additional pertinent 
treatment records that may be available and to associate them 
with the claims file.

Moreover, following completion of this evidentiary development, 
the Veteran should be given an opportunity to undergo a VA 
examination to determine whether he has PTSD related to his in-
service incarceration.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Of importance to 
the Board in this matter is the fact that in June and July 2006 
treatment records, a private treating physician acknowledged the 
Veteran's "[c]lear description [of] trauma in prison" and then 
diagnosed delayed onset of PTSD but did not specifically state 
that this disability was caused by his in-service prison trauma.  

The Board acknowledges that the agency of original jurisdiction 
has not adjudicated a claim for service connection for a 
psychiatric disability other than PTSD.  Significantly, however, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for service connection for psychiatric 
symptoms should not be limited to consideration of a specific 
diagnosis where the pleadings and evidence suggest a claim of 
broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Further review of the claims folder indicates that the Veteran 
has been diagnosed with a depressive disorder and with 
depression.  In light of these additional diagnoses, the Board 
believes that the examination conducted pursuant to this remand 
should include consideration of the etiology of any psychiatric 
disability other than PTSD that is found on evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification 
letter pertaining to the claim for service 
connection for a psychiatric disability, to 
include PTSD.  

2.  Accord the Veteran an opportunity to 
submit statements from family members, 
cellmates, fellow service members, or clergy 
who have information regarding his purported 
in-service stressors-to include the 
following purported in-service events while 
he was in the brig:  witnessing beat downs, 
hearing about people being raped, being 
coerced into doing drugs, and having a 
physical altercation with another man.  Any 
such available lay statements should be 
associated with the Veteran's claims folder.  

3.  Also, after obtaining the appropriate 
release of information forms, procure, and 
associate with the claims file, any records 
of post-service psychiatric treatment that 
the Veteran may have received from Dr. R at 
the Milwaukee Medical College.  If any such 
records identified by the Veteran are not 
available, he should be so informed, and 
notations as to the unavailability of such 
records and as to the attempts made to obtain 
the documents should be made in the claims 
file.  

4.  Then, accord the Veteran a VA examination 
to determine the nature, extent, and etiology 
of any psychiatric disability, including 
PTSD, that he may have.  The claims file must 
be made available to, and reviewed by, the 
examiner in conjunction with the examination.  

Psychological testing should be conducted 
with a view toward determining whether the 
Veteran meets the criteria for a diagnosis of 
PTSD or any other psychiatric disability.  
The examiner is requested to obtain a 
detailed history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed PTSD, or other 
psychiatric disability, is related to his 
military service.  In answering this 
question, the examiner should identify the 
specific stressor(s) underlying any diagnosis 
of PTSD.  

5.  Ensure that the examination report 
complies with this Remand and answers the 
questions presented herein.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, as 
appropriate.

6.  Then, adjudicate the issue of entitlement 
to service connection for a psychiatric 
disability, to include PTSD.  If this benefit 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


